



Exhibit 10.1




logoa10.jpg [logoa10.jpg]


July 1, 2019


Re:    Treatment of Outstanding Stock Options and Unvested Restricted Stock
Units


Dear Mr. Grubbs:


Reference is made to the following stock options and restricted stock unit
awards (collectively, the “Awards”) previously granted to you pursuant to the
TRI Pointe Group, Inc. (the “Company”) 2013 Long-Term Incentive Plan (as amended
and/or restated from time to time, the “LTIP”) and the respective award
agreements that set forth the terms and conditions applicable to the Awards (the
“Award Agreements”):


Date
Type of Grant
Shares of Underlying Common Stock
Exercise Price per Share
1/30/2013
Stock Option
94,067
$17.00
4/7/2014
Stock Option
50,211
$16.17
2/27/2017
Restricted Stock Unit Award—Time Vested
39,669
—
2/22/2018
Restricted Stock Unit Award—Time Vested
28,335
—
2/22/2018
Performance-Based Restricted Stock Unit Award—TSR Performance Measurement
42,502
—
2/22/2018
Performance-Based Restricted Stock Unit Award—EPS Performance Measurement
42,503
—



You and the Company hereby agree that the Award Agreements are amended and/or
modified as follows:


•
The unvested portion of each of the above Restricted Stock Unit Awards shall
vest pursuant to Section 5.9(a) of the LTIP as though such Awards were granted
after the Amendment Date, subject to your continued employment by the Company
through the date of your Retirement and execution of a separation agreement and
general release prior to the date of your Retirement; and



•
Section 2.2(b) of the Award Agreements that set forth the terms and conditions
applicable to the above Stock Options are hereby amended as follows: “If
Optionee’s employment with the Company is terminated for any reason other than
for Cause, death or Disability, the Option, to the extent vested on the
effective date of such termination of employment, may thereafter be exercised by
Optionee until and including the Expiration Date”. The foregoing amendment,
however, is subject to your continued employment by the Company through the date
of your Retirement and execution of a separation agreement and general release
prior to the date of your Retirement.

Unless otherwise defined herein, capitalized terms used but not specifically
defined in this letter agreement will have the meaning set forth in the LTIP.
Except as amended by this letter agreement, all of the terms and conditions set
forth in your respective Award Agreements and the LTIP remain in full force and
effect.







--------------------------------------------------------------------------------





Please confirm your acceptance of the foregoing by signing and returning a copy
of this letter agreement to the undersigned.


Sincerely,








/s/ Douglas F. Bauer             
Douglas F. Bauer
Chief Executive Officer


AGREED AND ACCEPTED:




/s/ Michael D. Grubbs                
Michael D. Grubbs
        





